BENSON, Judge
DECISION AND ORDER
This Court finds that the affidavit filed in support of motion to vacate order of stay does not comply with the requirements of Title 50 United States Code §520 and hence will not support an order to vacate.
The privilege of stay granted defendant under the Soldiers' and Sailors' Civil Relief Act may be vacated if the opposing party shall make it appear that defendant's ability to prosecute of defend shall not be "materially impaired" by his military service. Roark v. Roark, 201 S.W.2d, 862, 863 (Tex 1974). A method by which plaintiff can establish that defendant's rights shall not be materially impaired or that he is no longer entitled to the benefits of the section is to satisfy the requirements of §520.
Section 520 requires that "an affidavit setting forth facts showing that the defendant is not in military service" be filed before a judgment by default may be entered against defendant. Upon reading of the section, it is concluded that.the certificate of nonmilitary status issued solely by the United States Army is not the equivalent of the affidavit required by §520. See Crowder v. Capital Greyhound Lines, 51 A.2d 372 (D.C. 1974).
Motion to vacate stay is hereby DENIED.
SO ORDERED.